DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“first side”
“Second side”
"outboard end"
"first and second sides of the blade tip have convex profiles near the tip end that transition into concave profiles near the edge"  (first and second sides having concave profiles near the edge are not shown)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: blade tip 902, in paragraph [0051].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities: element 318 is both "tip end or outboard end" and "leading edge".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

	
4.	Claim 1 recites the limitation “blade tip attached to the tip end” in line 4, it is unclear how blade tip is different from tip end. Appropriate correction is required 
5.	Claim 3 limitation “first side” is introduced two times, it is unclear which “first side” is being referred to. 
6.	Claim 4 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 5 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 6 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 6 recites the limitation “wherein the first and second sides of the blade tip have convex profiles near the tip end that transition into concave profiles” in lines 1 and 2, it is unclear how both first and second sides are concave.
10.	Claim 8 recites the limitation “first and second sides have profiles that maintain laminar air flow” it is unclear what about the profile maintains laminar air flow. 
11.	Claim 8 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 9 recites the limitation "first side" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

14.	Claim 13 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 14 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 15 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 17 recites the limitation "first side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 18 recites the limitation "first side" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
19.	Claims 18 and 20 recite the limitation “the first and second sides have profiles that minimize separation of the air flow” it is unclear what about the profile minimizes separation of air flow.
20.	Claim 20 recites the limitation "first side" in line 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190248472 Zipszer; Gábor.
21.	Regarding claim 1, Zipszer teaches a rotor blade (fig. 1, element 18), comprising: a blade span extending between a hub end and a tip end (fig. 2, length L equal to span), the blade span having a thickness at the tip end (fig. 3A-3D show thickness); and a blade tip attached to the tip end of the blade span  (para 0009 blade tip is 10 percent), the blade tip having at least two sides that are tapered together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the tip end to the edge is a distance that is greater than half the thickness of the tip end (fig. 2, L is greater than thickness in fig. 3A-3D).
22.	Regarding claim 2, Zipszer teaches the rotor blade of claim 1, wherein the length of the blade tip is a distance that is at least equal to the thickness of the tip end (fig. 2, L is greater than thickness in fig. 3A-3D).
23.	Regarding claim 3, Zipszer teaches the rotor blade of claim 1, wherein the blade tip has a first side  corresponding to a first side  of the blade span, and a second side  corresponding to the second side of the blade span (fig. 2, elements 40 and 42 equal to first and second sides).
24.	Regarding claim 4, Zipszer teaches the rotor blade of claim 3, wherein the first and second sides of the blade tip have convex profiles (see annotated fig. 2, sides, convex regions).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First side)][AltContent: textbox (Second side)][AltContent: textbox (Convex region)][AltContent: textbox (Convex region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    706
    563
    media_image1.png
    Greyscale

25.	Regarding claim 5, Zipszer teaches the rotor blade of claim 3, wherein the first and second sides of the blade tip have convex profiles near the tip end that transition into flat profiles near the edge (see annotated fig. 2, flat regions).
[AltContent: textbox (Flat profile)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    706
    563
    media_image1.png
    Greyscale

26.	Regarding claim 6, Zipszer teaches the rotor blade of claim 3, wherein the first and second sides of the blade tip have convex profiles near the tip end that transition into concave profiles near the edge  (see annotated fig. 2 convex regions transition into concave regions).

28.	Regarding claim 8, Zipszer teaches the rotor blade of claim 3, wherein the first and second sides have profiles that maintain laminar air flow from the tip end to the edge (para 0039 edges 40 and 42).
29.	Regarding claim 10, Zipszer teaches a tiltrotor aircraft comprising: a rotor system comprising at least one rotor blade having an outboard end (fig. 4, element 36 leading edge); and a blade tip attached to the outboard end of the rotor blade (para 0009 blade tip), the blade tip having at least two sides that are tapered together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 3A-3D).
30.	Regarding claim 11, Zipszer teaches the tiltrotor aircraft of claim 10, wherein the length of the blade tip is a distance that is at least equal to the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 3A-3D).
31.	Regarding claim 12, Zipszer teaches the tiltrotor aircraft of claim 10, wherein the blade tip has a first side corresponding to a first side of the rotor blade, and a second side corresponding to the second side of the rotor blade (fig. 2, elements 40 and 42 equal to first and second sides).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First side)][AltContent: textbox (Second side)][AltContent: textbox (Convex region)][AltContent: textbox (Convex region)][AltContent: arrow][AltContent: arrow]32.	Regarding claim 13, Zipszer teaches the tiltrotor aircraft of claim 12, wherein the first and second sides of the blade tip have convex profiles (see annotated fig. 2, sides, convex regions).
    PNG
    media_image1.png
    706
    563
    media_image1.png
    Greyscale

33.	Regarding claim 14, Zipszer teaches the tiltrotor aircraft of claim 12, wherein the first and second sides of the blade tip have convex profiles near the outboard end that transition into flat profiles near the edge (see annotated fig. 2, flat regions).
34.	Regarding claim 15, Zipszer teaches the tiltrotor aircraft of claim 12, wherein the first and second sides of the blade tip have convex profiles near the outboard end that transition into concave profiles near the edge (see annotated fig. 2 convex regions transition into concave regions).
[AltContent: arrow][AltContent: oval][AltContent: textbox (Flat profile)]
    PNG
    media_image1.png
    706
    563
    media_image1.png
    Greyscale


35.	Regarding claim 16, Zipszer teaches the tiltrotor aircraft of claim 12, wherein the edge is offset from a centerline of the rotor blade (fig. 4, element 34 is offset).
36.	Regarding claim 17 teaches the tiltrotor aircraft of claim 12, wherein the first and second sides have profiles that maintain laminar air flow from the outboard end to the edge (para 0039 edges 40 and 42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipszer as applied to claims above, and further in view of US 20170144746 Schank; Troy Cyril et al.
35.	Regarding claim 9 Zipszer teaches the rotor blade of claim 3, but fails to teach wherein when the rotor blade is operating in a folded configuration, air flows over the first and second sides in a direction generally parallel to a longitudinal axis of the rotor blade, and wherein the first and second sides have profiles that minimize separation of the air flow from the blade tip.
However Schank teaches wherein when the rotor blade is operating in a folded configuration (fig. 1D), air flows over the first and second sides in a direction generally parallel to a longitudinal axis of the rotor blade (fig. 1D, element 20a is parallel with direction of flight), and wherein the first and second sides have profiles that minimize separation of the air flow from the blade tip.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade taught by Zipszer with the folded configuration taught by Schank in order to “…to minimize the drag force generated by proprotor blades” (para 0020). 
36.	Regarding claim 18, Zipszer teaches the tiltrotor aircraft of claim 12, but fails to teach wherein when the rotor blade is operating in a folded configuration, air flows over the first and second sides in a 
However Schank teaches wherein when the rotor blade is operating in a folded configuration (fig. 1D), air flows over the first and second sides in a direction generally parallel to a longitudinal axis of the rotor blade (fig. 1D, element 20a is parallel with direction of flight), and wherein the first and second sides have profiles that minimize separation of the air flow from the blade tip.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Zipszer with the folded configuration taught by Schank in order to “…to minimize the drag force generated by proprotor blades” (para 0020).
37.	Regarding claim 19 Schank teaches a tiltrotor aircraft, comprising: a fuselage (fig. 1A, element 12); a wing attached to the fuselage (fig. 1A, element 14); a rotor system coupled to the wing and configured to move between a horizontal position and a vertical position during operation (fig. 1A and 1B, element 26A and 26B), the rotor system comprising two or more rotor blades operable to generate thrust when rotating and configured to move between an extended position and folded position (fig. 1C and 1D blades extended and folded); but fails to teach and blade tips attached to an outboard end of the rotor blades, the blade tips having two sides that taper together to an edge, wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end.
However Zipszer teaches); and blade tips attached to an outboard end of the rotor blades (para 0009 blade tip), the blade tips having two sides that taper together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 3A-3D).

38.	Regarding claim 20 Zipszer as modified teaches the tiltrotor aircraft of claim 19, wherein when the rotor blades are operating in a folded position (fig. 1D), air flows over the first and second sides in a direction generally parallel to a longitudinal axis of each rotor blade (fig. 1D, element 20a is parallel with direction of flight), and wherein the first and second sides have profiles that minimize separation of the air flow from the blade tip.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642